DETAILED ACTION
This action is responsive to the Application filed 9/23/2021.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 11,151,638 (hereinafter ‘638).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘638 claim 1
A method for change management upon login, comprising:
constructing, by a change management processor, an administratively prescribed target data store as a function
 of received administrative input; storing, by the change management processor, the administratively prescribed 
target data store in a target data database;
A method for change management, comprising: 
constructing, by a change management processor, an administratively prescribed target data store as a 
function of received administrative input; storing, by 
the change management processor, the administratively prescribed target data store in a target data database;
receiving from an input system, by the change management processor, a login, the login comprising login information for 
a user, the login information having a username identifier 
and a service provider identifier;
receiving, by the change management processor, login information for a user from an input system, the login information having a username identifier, service 
provider identifier, and current use time-stamp;
querying, by the change management processor, a historical 
data store having stored therein, a user status that associates 
the username identifier and the service provider identifier 
with a previously used feature and feature-state;
querying, by the change management processor, a historical data store having stored therein, a user status
 that associates the username identifier and the service provider identifier with a previously used feature, 
feature-state; and a time stamp;
querying, by the change management processor, the administratively prescribed target data store using the service provider identifier, to obtain a target feature and target 
feature-state, a mismatch message, and a match message
querying, by the change management processor, the administratively prescribed target data store using the service provider identifier, to obtain a target feature and target feature-state, a mismatch message, a match 
message and a time threshold;
determining, by the change management processor, whether 
the previously used feature and feature- state match the 
target feature and target feature-state, respectively;
determining, by the change management processor, whether there is a mismatch, defined as an occurrence 
of the previously used feature and feature-state not matching the target feature and target feature-state;
displaying the mismatch message when the previously used feature and feature- state do not match the target feature and target feature-state, respectively; and displaying the match message when the previously used feature and feature-state match the target feature and target feature-state, respectively
displaying the mismatch message when there is a mismatch; and displaying the match message when the current use-timestamp does not exceed the predefined 
time threshold and there is not a mismatch.


	Hence, instant claim 1 is deemed an obvious variant to ‘638 claim 1.
		Instant claim 8					‘638 claim 8
medium having stored thereon instructions that, when 
executed by one or more processors, are configurable to 
cause the one  or more processors to:
construct an administratively prescribed target data store as 
a function of received administrative input; 
store the administratively prescribed target data store in a 
target data database;
medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: 
construct an administratively prescribed target data 
store as a function of received administrative input; 
store the administratively prescribed target data store in
 a target data database;
detect a login, defined as receiving login information for a 
user from an input system, the login information having a 
username identifier and service provider identifier;
receive login information for a user from an input
 system, the login information having a username 
identifier, service provider identifier, and current use 
time-stamp;
query a historical data store having stored therein, a user 
status that associates the username identifier and the service provider identifier with a previously used feature and feature-state;
query a historical data store having stored therein, a 
user status that associates the username identifier and 
the service provider identifier with a previously used 
feature, feature-state;
query the administratively prescribed target data store using 
at least the service provider identifier to obtain a target 
feature and target feature-state, a mismatch message, and a match message;
query the administratively prescribed target data store 
using at least the service provider identifier to obtain a 
target feature and target feature-state, a mismatch 
message, and a match message;
determine when there is a mismatch, defined as the 
previously used feature and feature-state do not match the target feature and target feature-state, respectively;
determine whether there is a mismatch between the previously used feature and feature-state and the target feature and target feature-state;
display the mismatch message when there is a mismatch; and display the match message when there is not a mismatch.
display the mismatch message when there is a mismatch; and display the match message when there is not a mismatch.


	Hence, instant claim 8 is deemed an obvious variant to ‘638 claim 8.

		Instant claim 15					‘638 claim 15
A change management system, comprising:
a historical data store having stored therein, a user status that associates a username identifier and a service provider 
identifier with a previously used feature and feature-state; 
and a change management processor programmed to:
A change management system, comprising: 
a historical data store having stored therein, a user status that associates a username identifier and a service provider identifier with a previously used feature, feature-state and a previous use time-stamp; and a change management processor programmed to:
construct an administratively prescribed target data store as a function of received administrative input, the administrative input specifying, for the service provider identifier: a target feature and target feature-state, a mismatch message, and a match message;
construct an administratively prescribed target data store as a function of received administrative input, the administrative input specifying, for the service provider identifier: a target feature and target feature-state, a mismatch message, a predefined time threshold, and a match message;
receive a login, the login providing login information for a 
user, the login information including the username identifier 
and the service provider identifier;
receive login information for a user, the login information having the username identifier, the service provider 
identifier;
query the historical data store with the username identifier 
and service provider identifier to obtain the previously used feature and feature-state;
query the historical data store with the username 
identifier and service provider identifier to obtain the previously used feature, feature-state;
query the administratively prescribed target data store to 
obtain, for the service provider identifier, the target feature 
and target feature-state, the mismatch message, and the 
match message;
query the administratively prescribed target data store to obtain, for the service provider identifier to obtain the 
target feature and target feature-state, the mismatch message, and the match message;
determine whether there is a mismatch between the 
previously used feature and feature-state and the target
 feature and target feature-state, respectively;
determine whether there is a mismatch between the previously used feature and feature-state and the target feature and target feature-state;
display the mismatch message when there is a mismatch; 
and display the match message when there is not a mismatch.
display the mismatch message when there is a mismatch; and display the match message when there is not a mismatch.


	Hence, instant claim 15 is deemed an obvious variant to ‘638 claim 15.
	Dependent (instant) claims 1-7, 9-14, 16-20 are therefore unpatentable for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 18, 2022